Citation Nr: 1619474	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left ankle fracture. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran had active service from August 2006 to August 2010. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The record before the Board consists entirely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

For the reasons explained below, a remand of this case for further action by the Agency of Original Jurisdiction is required before the Board decides the issue on appeal.

The Veteran has not been afforded a VA examination to determine the current degree of severity of his left ankle disability since October 2011.  Moreover, for various reasons, to include that he was on pain killers on the day of the examination, he alleges that the report of the October 2011 examination does not accurately portray the degree of severity his left ankle disability.  Therefore, the Board has determined that he should be afforded another VA examination to determine the degree of severity of his left ankle disability.  Moreover, development to obtain any outstanding records pertinent to the claim should be completed prior to the examination.

The Board further notes that the Veteran was scheduled for a videoconference hearing before the Board in November 2015.  He was informed that he should report to the Detroit Regional Office for the hearing.  Prior to the date of the hearing, he requested that the hearing be postponed and be rescheduled for a location that is more convenient for him.  While this case is in remand status, if the RO is unable to grant the complete benefit sought, it should determine if the Veteran still desires a Board hearing, and if appropriate, schedule the desired hearing.

Accordingly, the case is REMANDED to the RO for the following actions: 

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected residuals of a fracture of the left ankle.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include information required to rate the Veteran's left ankle scar.  

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

6.  In addition, if the complete benefit sought on appeal is not granted, the RO should clarify the Veteran's desires for a Board hearing and respond appropriately to any such clarification.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




